EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aldo Martinez on 13 April 2021.
The application has been amended as follows:
1. (Currently Amended) An apparatus for routing a vehicle, comprising:
processing circuitry configured to:	
receive a current location of the vehicle, routing information including a destination and at least a dynamic wireless power transmission (DWPT) characteristic of the vehicle, and a map database;
generate one or more routes between the current location and the destination;
determine a route cost for each one of the one or more routes wherein the route cost includes a weighted summation of multiple routing factors including a route time and at least a route DWPT factor, and weights including a DWPT weight, the route DWPT factor and the DWPT weight being (i) a first DWPT factor and a first DWPT weight when the vehicle does not use DWPT and the vehicle travels on DWPT enabled roads and (ii) a second DWPT factor and a second DWPT weight when the vehicle is enabled to use and needs DWPT but travels on non-DWPT enabled roads; [[and]]
; and
cause the vehicle to charge when the vehicle is enabled to use DWPT and travels on a DWPT enabled road based on the route of the one or more routes,
wherein the multiple routing factors used to determine the route cost are selected to encourage vehicles enabled to use and needing DWPT to travel on DWPT enabled roads and to discourage vehicles not using DWPT from traveling on DWPT enabled roads, the multiple routing factors including a fee.  
2.   The apparatus of claim 1, wherein the processing circuitry is further configured to calculate the route time based on at least one of a maximum speed of the vehicle and real-time traffic information.
3.   The apparatus of claim 1, wherein the route cost includes a route DWPT cost that is one of: (i) a first route DWPT cost based on the first DWPT factor and the first DWPT weight when the vehicle does not use DWPT and the vehicle travels on DWPT enabled roads and (ii) a second route DWPT cost based on the second DWPT factor and the second DWPT weight when the vehicle is enabled to use and needs DWPT and the vehicle travels on non-DWPT enabled roads.
4.   The apparatus of claim 1, wherein the route cost includes a route emission cost that has a fee imposed on the vehicle in a case when the vehicle emits emissions that are associated with the fee and the vehicle moves in a 
5.   The apparatus of claim 4, wherein the emissions include carbon dioxide, ozone, carbon monoxide, or mono-nitrogen oxides.

a route energy cost based on a weighted summation of energy spent for each segment in the route; and 
a route congestion-toll cost that includes congestion fees and tolls occurred in the route.
7.   The apparatus of claim 1, wherein [[“]] k shortest path routing [[”]] algorithms are used to generate the one or more routes between the current location and the destination. 
8.   The apparatus of claim 1, wherein the apparatus includes a receiver that receives positioning information from satellites positioning system and calculates the receiver’s current location.
9.   A method of routing a vehicle, comprising:
receiving a current location of the vehicle, routing information including a destination and at least a dynamic wireless power transmission (DWPT) characteristic of the vehicle, and a map database;
generating one or more routes between the current location and the destination;
determining a route cost for each one of the one or more routes wherein the route cost includes a weighted summation of multiple routing factors including a route time and at least a route DWPT factor, and weights including a DWPT weight, the route DWPT factor and the DWPT weight being (i) a first DWPT factor and a first DWPT weight when the vehicle does not use DWPT and the vehicle travels on DWPT enabled 
selecting a route out of the one or more routes based on route selection criteria; and
causing the vehicle to charge when the vehicle is enabled to use DWPT and travels on a DWPT enabled road based on the route of the one or more routes,
wherein the multiple routing factors used to determine the route cost are selected to encourage vehicles enabled to use and needing DWPT to travel on DWPT enabled roads and to discourage vehicles not using DWPT from traveling on DWPT enabled roads, the multiple routing factors including a fee.  
10.   The method of claim 9, wherein generating the one or more routes comprises generating the one or more routes between the current location and the destination using [[“]] k shortest path routing [[”]] algorithms.
11.   The method of claim 9, further comprising: 
calculating the route time based on at least one of a maximum speed of the vehicle and real-time traffic information.
12.   The method of claim 9, wherein the route cost includes a route DWPT cost that is one of: (i) a first route DWPT cost based on the first DWPT factor and the first DWPT weight when the vehicle does not use DWPT and the vehicle travels on DWPT enabled roads and (ii) a second route DWPT cost based on the second DWPT factor and the second DWPT weight when the vehicle is enabled to use and needs DWPT and the vehicle travels on non-DWPT enabled roads.

a 
14.   The method of claim 13, wherein the emissions include carbon dioxide, ozone, carbon monoxide, or mono-nitrogen oxides.
15.   The method of claim 9, wherein the route cost further includes at least one of the following: a route energy cost based on a weighted summation of energy spent for each segment in the route and a route congestion-toll cost that includes congestion fees and tolls occurred in the route.
16.   A non-transitory computer readable storage medium having instructions stored thereon that when executed by processing circuitry causes the processing circuitry to perform a method, the method comprising: 
receiving a current location of the vehicle, routing information including a destination and at least a dynamic wireless power transmission (DWPT) characteristic of the vehicle, and a map database;
generating one or more routes between the current location and the destination;
determining a route cost for each one of the one or more routes wherein the route cost includes a weighted summation of multiple routing factors including a route time and at least a route DWPT factor, and weights including a DWPT weight, the route DWPT factor and the DWPT weight being (i) a first DWPT factor and a first DWPT weight when the vehicle does not use DWPT and the vehicle travels on DWPT enabled 
selecting a route out of the one or more routes based on route selection criteria; and
causing the vehicle to charge when the vehicle is enabled to use DWPT and travels on a DWPT enabled road based on the route of the one or more routes,
wherein the multiple routing factors used to determine the route cost are selected to encourage vehicles enabled to use and needing DWPT to travel on DWPT enabled roads and to discourage vehicles not using DWPT from traveling on DWPT enabled roads, the multiple routing factors including a fee.    
17.   The non-transitory computer readable storage medium of claim 16, wherein the method further comprises calculating the route time based on at least one of a maximum speed of the vehicle and real-time traffic information.
18.   The non-transitory computer readable storage medium of claim 16, wherein the route cost further includes at least one of the following: a route energy cost based on a weighted summation of energy spent for each segment in the route and a route congestion-toll cost that includes tolls and congestion fees occurred in the route.
19.   The non-transitory computer readable storage medium of claim 16, wherein generating the one or more routes comprises generating the one or more routes between the current location and the destination using [[“]] k shortest path routing [[”]] algorithms.

ALLOWABLE SUBJECT MATTER
Claims 1-19 are pending and allowed. Claims 1, 4, 7, 9-10, 13, 16 and 19 are currently amended.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Mason, US Patent No. 8706409 (B2) teaches vehicle management systems and associated processes that can consider energy consumption when selecting routes for fleet vehicles. Vehicle management systems and associated processes are described that, in certain embodiments, evaluate vehicle energy usage based on factors such as terrain or elevation, vehicle characteristics, driver characteristics, road conditions, traffic, speed limits, stop time, turn information, traffic information, and weather information, and the like. The features described herein may also be implemented for non-fleet vehicles, such as in personal vehicle navigation systems.
In regarding to independent claims 1, 9 and 16, Mason taken either individually or in combination with other prior art of record fails to teach or render obvious an apparatus, a method and a non-transitory computer readable storage medium for routing a vehicle, comprising processing circuitry configured to: receive a current location of the vehicle, routing information including a destination and at least a dynamic wireless power transmission (DWPT) characteristic of the vehicle, and a map database; generate one or more routes between the current location and the destination; determine a route cost for each one of the one or more routes wherein the route cost includes a weighted summation of multiple routing factors including a route time and at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        /YUEN WONG/Primary Examiner, Art Unit 3667